USDC IN/ND case 1:20-cv-00456-HAB-SLC document 14 filed 06/09/21 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 RICHARD ISAACS JACKSON,

               Plaintiff,

                      v.                          CAUSE NO. 1:20-CV-456-HAB-SLC

 TIMOTHY PAULEY,

               Defendant.

                                 OPINION AND ORDER

       Richard Isaacs Jackson, a prisoner without a lawyer, filed a complaint against

several people involved in his arrest and ongoing criminal proceedings. ECF 1. The

court screened the complaint as required by 28 U.S.C. § 1915A and determined that it

did not state a claim upon which relief could be granted but allowed Jackson to submit

an amended complaint. ECF 11. Jackson has done so, and now the court must review

the merits of the amended complaint to determine if the action is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief against

a defendant who is immune from such relief. 28 U.S.C. § 1915A. “A document filed pro

se is to be liberally construed, and a pro se complaint, however inartfully pleaded, must

be held to less stringent standards than formal pleadings drafted by lawyers.” Erickson

v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted).

       The details of the criminal investigation against Jackson, gleaned from police

reports attached to the complaint, can be found in the court’s prior order. ECF 11. As

relevant here, the police obtained a warrant to search Jackson’s home, where they
USDC IN/ND case 1:20-cv-00456-HAB-SLC document 14 filed 06/09/21 page 2 of 4


suspected he had drugs based largely on statements of a 17-year-old girl who reported

that she had seen drugs there. Jackson alleges that Detective Timothy Pauley submitted

an affidavit in support of the warrant that contained information that he knew was false

or recklessly included in blatant disregard of the truth. ECF 12 at 2. Specifically,

Detective Pauley included a false statement from the girl and left out details of

inconsistencies in the witness’s story discovered during the investigation. Id.

       A search warrant is valid if it (1) is issued by a neutral, disinterested magistrate;

(2) establishes probable cause that the evidence sought will aid in obtaining a conviction

of a particular offense; and (3) particularly describes the things to be seized and the

place to be searched. Dalia v. United States, 441 U.S. 238, 255 (1979). A search pursuant to

a valid warrant is presumptively constitutional but may be challenged “on a showing

that the officer who sought the warrant knowingly or intentionally or with a reckless

disregard for the truth, made false statements to the judicial officer, and that the false

statements were necessary to the judicial officer’s determination that probable cause

existed . . ..” Whitlock v. Brown, 596 F.3d 406, 410 (7th Cir. 2010) (quotation marks and

brackets omitted). Or a plaintiff may show “that the officer intentionally or recklessly

withheld material facts from the warrant-issuing judge.” Id. at 410-11. “The key

question here is whether the omitted [or false] details were indeed material to the

probable-cause determination, a question we approach by asking whether a

hypothetical affidavit that included the omitted [and truthful] material would still

establish probable cause.” Leaver v. Shortess, 844 F.3d 665, 669 (7th Cir. 2016) (quotation

marks omitted). Giving Jackson the inferences he is entitled to at this stage, he has


                                              2
USDC IN/ND case 1:20-cv-00456-HAB-SLC document 14 filed 06/09/21 page 3 of 4


plausibly alleged that Detective Pauley included false witness statements in the

probable cause affidavit and intentionally or recklessly omitted inconsistencies in the

witness’s statements in violation of the Fourth Amendment.

       Jackson’s allegations about selective enforcement are too vague to state a claim.

The equal protection clause protects an individual against selective prosecution based

on race. United States v. Armstrong, 517 U.S. 456, 464-65 (1996). However, a necessary

element of such a claim is “that similarly situated individuals of a different race were

not prosecuted.” Id. at 465. Jackson contends that he was singled out for prosecution

and that “5 white defendant[s] walked free and the plaintiff remained incarcerated.”

ECF 12 at 7. But the complaint contains no information about the white defendants and

whether they were also under investigation for similar drug crimes. Jackson needed to

identify people “who were not black and could have been prosecuted for the offenses

for which [he was] charged, but were not so prosecuted.” Id. at 470. His allegations are

too vague.

       For these reasons, the court:

       (1) GRANTS Richard Isaacs Jackson leave to proceed against Timothy Pauley in

his individual capacity for compensatory and punitive damages for omitting or

misstating material facts in obtaining a warrant to search Jackson’s house in August

2020 in violation of the Fourth Amendment;

       (2) DISMISSES all other claims;

       (3) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to use any lawful means to locate and serve process on


                                             3
USDC IN/ND case 1:20-cv-00456-HAB-SLC document 14 filed 06/09/21 page 4 of 4


Timothy Pauley at the City of Marion Police Department, 301 S. Branson St., Marion, IN

46952, with a copy of this order and the complaint (ECF 12), pursuant to 28 U.S.C.

§ 1915(d);

         (5) ORDERS the City of Marion Police Department to provide the full name, date

of birth, and last known home address of any defendant who does not waive service if

it has such information; and

         (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Timothy Pauley to respond, as

provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to

the claims for which the plaintiff has been granted leave to proceed in this screening

order.

         SO ORDERED on June 9, 2021.

                                                s/ Holly A. Brady
                                                JUDGE HOLLY A. BRADY
                                                UNITED STATES DISTRICT COURT




                                            4
